Citation Nr: 9912582	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.   

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to the assignment of a compensable disability 
evaluation for left retina detachment.

5.  Entitlement to the assignment of a higher disability 
evaluation for bilateral knee, degenerative joint disease, 
currently evaluated as 10 percent disabling.

6.  Entitlement to the assignment of a higher disability 
evaluation for spondylolisthesis and L5 spondylosis currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from March 1974 to October 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied service connection for 
several disabilities and which granted service connection for 
degenerative joint disease, bilateral knees; 
spondylolisthesis and spondylosis L5; and retinal detachment, 
left eye.  

The June 1997 rating decision appeal, inter alia, denied 
service connection for a left ankle disability.  Later that 
month, the RO received the veteran's notice of disagreement 
(NOD) to the left ankle disability.  However, in the VA Form 
9 received in June 1998, the veteran noted that he had been 
denied service connection for the left ankle but presented 
argument regarding in-service treatment for the right ankle.  
At the September 1998 personal hearing, the veteran stated 
that he was actually claiming service connection for a right 
ankle disability.  

The Board notes that the VA Form 9 was received by the RO on 
June 3, 1998, which is within one year of the June 10, 1997, 
notification of the June 1997 rating decision.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  


REMAND

At the September 1998 hearing before the undersigned member 
of the Board, the veteran reported that he remembered 
undergoing a retirement physical examination; however, a copy 
of this examination report is not of record.  He also 
testified that he had been receiving treatment for his back 
and eye disabilities at the VA medical facility in Decatur, 
Georgia.  The Court has held that where evidence in support 
of the veteran's claim may be in his service record or other 
governmental records, VA has the duty to obtain such records 
in order to develop fully the facts relevant to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).   

The veteran also contends that he should be granted a 
separate 10 percent disability evaluation for each knee.  An 
opinion of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), 
citing Esteban v. Brown, 6 Vet. App. 259 (1994), held that a 
claimant may be rated separately for distinct manifestations 
of a knee disability.

The case is REMANDED to the RO for the following action:

1.  The RO should issue a SOC concerning 
the issue of entitlement to service 
connection for a right ankle disability.

2.  The RO should make another attempt to 
obtain any additional service medical 
records that may exist, specifically, the 
report of the retirement examination that 
the veteran reports that he underwent 
between May and June 1996 at Pope Air 
Force Base, North Carolina.  The RO 
should take any additional steps 
necessary.  In addition, if the report is 
not obtained, the RO should consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

3.  The RO should request legible copies 
of all pertinent clinical records that 
have not been previously obtained from 
the Decatur, Georgia, VA Medical Center.  
All records obtained should be associated 
with the claims file.  

4.  The RO should re-adjudicate the 
issues of entitlement to service 
connection for a hearing loss disability 
and a left ankle disability, and 
increased rating for eye, back, and 
bilateral knee disabilities.  In 
readjudicating the claim of an increased 
rating for the bilateral knee 
disabilities, the RO should take into 
consideration the opinion of the VA 
General Counsel, VAOPGCPREC 23-97 
(7/1/97), and Esteban.  The RO should 
conduct any additional development that 
is necessary for this determination.  

5.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental SOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


